   Case: 1:16-cv-00033-WAL-GWC Document #: 30 Filed: 09/03/21 Page 1 of 2




                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

GENEVIEVE R. WHITAKER,                    )
                                          )
                   Plaintiff,             )
                                          )
            v.                            )                Civil Action No. 2016-0033
                                          )
CAROLINE F. FAWKES, ARTURO R.             )
WATLINGTON, JR., ALECIA M. WELLS,         )
LYDIA A. HENDRICKS, LAWRENCE T.           )
BOSCHULTE, LILLIANA BELARDO               )
De O’NEAL, LISA HARRIS-MOORHEAD,          )
RAYMOND J. WILLIAMS, RUPERT               )
W.B. ROSS, JR., and HARRY A. DANIEL,      )
                                          )
                   Defendants.            )
__________________________________________)
Appearances:
Genevieve Whitaker, Pro Se
St. Croix, U.S.V.I.

Julita K. De Leon, Esq.,
St. Thomas, U.S.V.I.
       For Defendants

                        MEMORANDUM OPINION AND ORDER

Lewis, District Judge

       THIS MATTER is before the Court on the “Motion for Default Judgment” (Dkt. No. 29)

filed by Plaintiff Genevieve Whitaker (“Plaintiff”). In her Motion, Plaintiff seeks a default

judgment against all Defendants in light of their failure to Answer the Amended Complaint after

this Court denied Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint for failure to

state a claim under FED. R. CIV. P. 12(b)(6). This Court denied Defendants’ Motion to Dismiss in

an Order entered on April 6, 2021. (Dkt. No. 26). Defendants were directed by separate Order to

file Answers to the Amended Complaint on or before April 20, 2021. (Dkt. No. 28). To date, none

of the Defendants have filed answers.
    Case: 1:16-cv-00033-WAL-GWC Document #: 30 Filed: 09/03/21 Page 2 of 2




         Plaintiff filed the instant Motion seeking entry of a default judgment pursuant to FED. R.

CIV. P. 55(b). (Dkt. No. 29 at 2). To be entitled to default judgment, the moving party must present

evidence, by affidavits and/or documents, of the following:

         (1) that default was entered; (2) that the defendant has not appeared; (3) that the
         defendant is not an infant or incompetent [person]; (4) that all pleadings were
         validly served upon the defendant; (5) the amount of judgment and how it was
         calculated; and (6) an affidavit of non-military service.

Prestige Prop. Mgmt., LLC v. DEL Enterprise, LLC, No. 3:2019-003, 2020 WL 714111, at *2

(D.V.I. Feb. 12, 2020). Once this evidence is presented, it is within the discretion of the Court to

determine whether a default judgment should be entered. See Pieczenik v. Comm’r New Jersey

Dept. of Envir. Protection, 715 F. App’x 205, 208-09 (3d Cir. 2017); Catanzaro v. Fischer, 570 F.

App’x 162, 165 (3d Cir. 2014).

         In this case, Plaintiff has failed to establish that the Clerk has entered a default as mandated

by FED. R. CIV. P. 55(a). Plaintiff has also failed to establish the other requirements for default

judgment. See Oelsner v. Maduro, No. 3:2014-cv-062, 2021 WL 320831, at *3 (D.V.I. Feb. 1,

2021).

         Because of Plaintiff’s failure to comply with FED. R. CIV. P. 55(a) and the other

prerequisites for default judgment, the Motion for Default Judgment will be denied without

prejudice.

         UPON CONSIDERATION of the foregoing, Plaintiff’s “Motion for Default Judgment”

(Dkt. No. 29) is DENIED WITHOUT PREJUDICE.

         SO ORDERED.

Date: September 3, 2021                                          ________/s/________
                                                                 WILMA A. LEWIS
                                                                 District Judge


                                                    2
